EXHIBIT 10.1

 

ENDORSEMENT AGREEMENT

 

This Endorsement Agreement (“Agreement”) made October 30, 2017, between National
Football League Alumni – Northern California Chapter (“NFLA-NC”), a charitable
corporation organized under the laws of California, having its principal office
at 1311 Madison Avenue, Redwood CA 94061; National Football League Alumni, Inc.
(“NFLA”), a charitable corporation organized under the laws of Florida, having
its principal office at 8000 Midlantic Drive, 130 S., Mount Laurel, NJ. 08054
and Food For Athletes, Inc. a corporation organized under the laws of California
/ Gridiron BioNutrients™, a corporation organized under the laws of Nevada
having their principal office(s) at 1119 West 1st Ave., STE G, Spokane, WA
99201 (collectively the “Company”).

 

RECITALS

 



A. Whereas, NFLA is a nationwide group of former National Football League
players, coaches, and other employees whose mission is to serve, assist and
inform players and their families. The association offers a variety of medical,
financial and social programs to help members lead healthy, productive and
connected lives.

 

 

B. Whereas, NFLA-NC is a local Chapter of the NFLA and supports the
organizations “Caring for Kids” initiative through fundraising for youth-related
charities.

 

 

C. The Company desires to obtain the rights to use the Pro Football Legends Logo
of the NFLA in connection with the advertisement and promotion of certain of its
products. An image of the Pro Football Legends Logo is depicted in Exhibit A.

 

 

D. The NFLA agrees to license such rights to the Company.



 

In consideration of the matters described above, and of the mutual benefits and
obligations set forth in this Agreement, the parties agree as follows:

 

SECTION ONE. DEFINITIONS

 

As used in this Agreement, the following terms shall be defined as follows:

 



A. “Contract Period” shall mean that period of time of three (3) years
commencing on November 1st, 2017 and concluding November 2nd, 2020, unless
terminated sooner or extended as provided in this Agreement.

 

 

B. “Contract Territory” shall mean worldwide.

 

 

C. “Contract Year” shall mean each of the consecutive 12-month periods beginning
on the effective date of the Agreement of the Contract Period.



 

  1

   



 

D. “Gross Sales” shall mean total revenues, under generally accepted accounting
principles, from sales of the Licensed Products, but does not include any
revenue from sales, use or other transaction taxes, duties, handling, graphics,
embroidery or shipping.

 

 

E. “Net Sales” shall mean Gross Sales less Product returns, trade discounts,
samples, allowances, value added services, markdowns, customer charge backs and
liquidation sales (substantially discounted and out of ordinary distribution
channel) of Licensed Products.

 

 

F. “Licensed Products” shall mean BlackMP Living Water, BlackMP Concentrate,
Zezel Probiotic Water, Zayin Sports Water, Gridiron MVP™ and Gridiron MVP™
Concentrate using the Pro Football Legends Logo on the Licensed Products’
affixed labels, hang-tags or packaging. Other products of the Company may be
added to the list of Licensed Products during the Contract Period by written
amendment to this Agreement. All amendments to this Agreement must be signed by
all parties to this Agreement.

 

 

G. “Products” shall mean goods manufactured, distributed or otherwise sold by
the Company.

 

 

H. “Licensed Marks” shall mean in connection with the rights and benefits
granted to Company hereunder as set forth in General Terms. Company may utilize
only the logo and other trademarks listed on Exhibit A (the “Licensed Marks”)
during the Term and within the Territory solely in connection with advertising
and promotional materials that identify Company as a sponsor of the Pro Football
Legends, provided that NFLA first approves all such uses in writing. Any use of
the Licensed Marks will bear the trademark and/or copyright notices required by
NFLA to facilitate its trademark protection program and will be a “work made for
hire” for NFLA. All of Company’s uses of the Licensed Marks shall inure to the
benefit of the NFLA. After the expiration or termination of this Agreement,
Company will refrain from further use of the Licensed Marks used pursuant to
this Agreement. Company will not sublicense pass-through or otherwise grant to
any third parties the rights granted to Company hereunder without the NFLA prior
written consent, including but not limited to the right to use the Licensed
Marks. Company acknowledges that this Agreement does not grant Company any
rights with respect to any other NFLA Marks (defined below), the name, likeness,
signature, or other attributes of any NFLA member or other individual, or any
audio or video of any NFLA event. Company agrees that the quality of all
services offered by Company under the Licensed Marks will conform to Licensor’s
written quality control standards and that Company will annually provide to NFLA
samples of any advertising and marketing materials that use the Licensed Marks.

 

 

I. “Trademark Protection” for the purposes of this agreement, “NFLA MARKS” means
the names, symbols, emblems, designs, and colors of the NFLA, including but not
limited to the Licensed Marks. Company acknowledges and agrees that all right,
title and interest in and to the NFLA marks belongs to the NFLA. Company agrees
that NFLA marks possesses a special, unique and extraordinary character that
makes difficult assessment of the monetary damages that would be sustained by
their unauthorized use. Company recognizes that irreparable injury would be
caused by unauthorized use of any of the NFLA marks, and agrees that injunctive
and other equitable relief would be appropriate in the event of such
unauthorized use, and that such remedy would not be exclusive of other legal
remedies available to NFLA. Company recognizes that great value and goodwill
associated with NFLA marks belongs to the NFLA and that the NFLA marks have
secondary meaning.

 



  2

   



 

J. “NFLA Identification” means the right to use, subject to the provisions of
this Agreement, the NFLA name, and Pro Football Legends Logo and any other means
of endorsement by the NFLA used in connection with the advertisement and
promotion of the Company and the Licensed Products.

 

 

K. “One (1) Unit” shall represent $0.05 (1 Unit = $0.05USD) for purposes of
defining the monetary donation allocation of the Company’s sold products to the
NFLA-NC, specific to the terms of this Agreement. A Licensed Product in no
circumstance shall be valued at less than one (1) full Unit and under no
circumstance shall a Unit be fractionalized (if required rounded up to the
nearest whole number).

 

SECTION TWO. GRANT OF RIGHTS

 

In consideration of the remuneration to be paid to the NFLA-NC pursuant to this
Agreement, the NFLA grants to Company and to its authorized distributors and
sublicenses the right and license during the Contract Period to use the NFLA
Identification solely in connection with the advertisement, marketing and
promotion of the Products within the Contract Territory as set forth in this
Agreement. NFLA agrees not to grant the right to use the NFLAs Identification to
anyone other than Company in connection with the advertisement and promotion of
Products. It is understood that Company, its authorized distributors and
sublicenses may not use the name of the NFLA in connection with any items for
sale or resale, other than the Products as specified in this Agreement. The
foregoing rights to use the name of the NFLA is limited to television, radio and
print advertising, advertising published over the Internet (provided that such
material is limited to advertising or Product promotion only), public relations
and marketing materials, point-of-sale displays, free standing inserts, videos
shown to customers and consumers, catalogs for customers and consumers, direct
mail (including e-mail) and billboards. Company shall ensure that all uses of
the name of the NFLA comply with applicable law.

 

SECTION THREE. PRIOR APPROVAL

 

Company agrees that no use of the name of the NFLA Identification nor any item
used in connection with the name of NFLA Identification (including any Licensed
Product) will be made under this Agreement unless and until the same is approved
by the NFLA. The NFLA agrees that any material, advertising or otherwise,
submitted for approval as provided in this section may be deemed by Company to
have been approved under this section if the same is not disapproved in writing
within ten (10) business days after receipt of the material. The NFLA agrees
that it will reasonably cooperate with Company and that any material submitted
under this section will not be unreasonably disapproved and, if it is
disapproved, that Company will be advised of the specific grounds for
disapproval. If Company desires immediate approval of advertising material,
Company shall have the right to directly contact the NFLA’s authorized agent to
obtain such approval. Company agrees to protect, indemnify and hold harmless the
NFLA and their authorized agents, or any of them, from and against any and all
expenses, damages, claims, suits, actions, judgments and costs whatsoever,
arising out of, or in any way connected with any advertising material furnished
by, or on behalf of Company, except with respect to any inaccurate information
furnished by them expressly for use in such advertising.

 

  3

   



 

SECTION FOUR. REMUNERATION

 

In consideration of the endorsement rights granted under this Agreement, Company
shall provide the following remuneration:

 



A. An initial one-time license fee of $35,000.00USD (Thirty-Five Thousand
Dollars) payable to the NFLA-NC;

 

 

B. A one-time $10,000USD (Ten Thousand Dollars) promotional fee payable to NFLA.
The $10,000 promotional fee shall be payable in four (4) quarterly payments
beginning in 2018: Q1 ($2500); Q2 ($2500); Q3 ($2500); Q4 ($2500). Each payment
shall be delivered by no later than the 10th day of the first month of each
quarter.

 

 

C. A *donation of $0.05 per Unit sold of Licensed Products within the Contract
Territory payable to the **NFL Alumni Northern California Chapter. Donated
amounts will be allocated and dispersed to the Northern California Chapter
beginning on the first full quarter [three (3) month period] of the Agreement
and continue on a quarterly basis thereafter for the term of this Agreement.
Where the following per Unit conversion shall apply for the term of this
Agreement:



 



 

a.

(1) Bottle of BlackMP Living Water

= 1 Unit

 

b.

(1) 4oz bottle of BlackMP Concentrate

= 30 Units

 

c.

(1) Bottle of Zezel Probiotic Water

= 1 Unit

 

d.

(1) Bottle of Zayin Sports Water

= 1 Unit

 

e.

(1) Bottle Gridiron MVP™ Water

= 1 Unit

 

f.

(1) 4oz bottle of Gridiron MVP™ Concentrate

= 30 Units

 

_____________

 

 

*

The NFLA-NC will donate 15% of the above described proceeds to the NFLA.

 

**

The Company will provide to the NFLA-NC upon request the most recent quarterly
sales report of the Company’s Licensed Products.



 



D. Product Commitment. Up to Two-thousand (2,000) 4oz bottles of BlackMP Living
Water Concentrate to be used as a “value appeal” for annual membership renewal
(up to a $220,000 value) allocated to the NFLA and provide a
combination/assortment of bottle water to NFLA-NC for display and use though out
the term of the Agreement at the NFLA-NC facilities. The Company agrees to pay
for all shipping costs of the Products under the Product Commitment to the
fulfillment center, currently Sharp Marketing, located in Fort Lauderdale, FL
and to any subsequent fulfillment center that is contracted by the NFLA to
provide distribution to existing and new NFLA members.

 

 

E. Affiliated Partnership Commitment. Company agrees to facilitate and provide
in good-faith their affiliated partnership discount program benefits and access
to applicable health and wellness research, information and protocols to NFLA
members (Current partnership benefit includes providing NFLA members with a 15%
discount on all Kraski’s Nutrition Real Products For Real People); and

 

 

F. Marketing Commitment. Company agrees that it will continue in good-faith to
produce and market Licensed Products in the same manner that it is currently
producing and marketing such items as of September 2017, unless Company and the
NFLA/NFLA-NC believe it is not commercially reasonable to continue to produce
and market the Licensed Products.



 

  4

   



 

SECTION FIVE. SERVICES OF COMPANY

 



A. Resource Call Center. For the term of this Agreement Company shall provide a
call in center whereby NFLA members can call for information, ask questions, and
consult with Company’s staff on details and specifics of the Company’s Products
and replenishment program.



 

SECTION SIX. SERVICES OF NFLA-NC

 



A. If Company desires to use the services of the NFLA-NC and/or any of its
officers and members as a model in connection with Company advertising to
promote its Products or as a part of a special promotional appearance for the
Company, the NFLA-NC agrees, at the request of Company, to provide a good faith
effort services of the officers or members of the NFLA for a reasonable amount
of time as mutually agreed upon by all parties and at places reasonably
convenient to each parties schedule. Each day shall not exceed a reasonable
number of hours unless otherwise mutually agreed upon. The Company agrees that
it will reimburse the NFLA-NC and if applicable the NFLA or its officers/members
for all reasonable travel, lodging and meal expenses incurred by the NFLA /
NFLA-NC or its officers/members in connection with such services. The Company
understands that failure to use services of a member of the NFLA / NFLA-NC
pursuant to this section shall not result in any reduction in payments to
NFLA-NC under this Agreement. The obligations of the NFLA / NFLA-NC to provide
services of its officers/members under this Agreement are subject to the
condition that payments to NFLA-NC are current and up to date.

 

 

B. Should Company use any member of the NFLA-NC in television advertising to
promote Company’s Products, Company will make all applicable required union
scale and pension and welfare payments.

 

 

C. During the Contract Period, NFLA-NC shall make a good faith effort to assure
that its members shall wear Company Products at all professional and promotional
events and at all media appearances where appropriate, and when not in conflict
with its members existing agreements. It is agreed that the logo or name of
Company (the “Company Logo”) shall be affixed to an appropriate location (i.e.
shoulder-sleeve and/or back] of all Company Products that members of the NFLA-NC
wear. Company agrees that it will be responsible for, and the cost of, affixing
the Company Logo on all such Company Products. Company acknowledges that other
locations on the NFLA-NC Products are reserved for NFLA-NC’s other sponsors.
Furthermore, Company understands that if the NFLA-NC or its Officers/members
participate in a special team event where there is an official uniform, then
representatives of the NFLA-NC are permitted to wear such uniform during such
event.

 

 

D. The NFLA shall list the Company as a sponsor on all of its promotional
materials, websites or other electronic media. The NFLA shall allow the Company
to participate in local and national NFLA functions (i.e. Super Bowl Parties,
Award Ceremonies, Banquets, etc…) at the Company’s own expense.

 

 

E. The NFLA shall promote Company and Company’s products to NFLA database and
audience by deliverables listed in Exhibit B.



 

  5

   



 

SECTION SEVEN. PAYMENTS

 

All payments shall be made by wire transfer drawn to the account of NFLA-NC no
later than ten (10) business days after the end of each quarter as follows:

 

$0.05 per Unit as described herein of Company’s Products sold in the Contract
Territory payable to NFLA-NC. Donated amounts will be allocated and dispersed to
the NFLA-NC beginning on the first full quarter (three month period) of the
Agreement and continue on a quarterly basis thereafter for the term of this
Agreement.

 

Past due payments under this Agreement shall bear interest at the rate of: (a)
1% per month; or (b) the maximum interest rate permissible under law, whichever
is less. All amounts in this section are in United States dollars.

 

SECTION EIGHT. AUTHORIZED AGENT

 

Each party shall designate its authorized agent for all purposes under this
Agreement. All notices or submissions to be made or delivered by the Company,
the NFLA or the NFLA-NC pursuant to this Agreement shall be delivered to the
agent’s address below, free of all charges (for example, shipping charges and
customs charges). If any such shipping charges are paid by another party or by
its authorized agent, the corresponding party agrees to make prompt
reimbursement. All notices or submissions to be made or delivered to Company
pursuant to this Agreement shall be delivered to:

 

The Company

Food For Athletes/Gridiron BioNutrients™

Attention: Darren Long

1147 N Roseburg Ct STE A,

Visalia CA, 93291

 

NFLA-NC

National Football League Alumni – Northern California Chapter

Attention: Russell Isaacson - Comptroller

1311 Madison Avenue

Redwood CA 94061

 

NFLA National Football League Alumni, Inc.

Attention: Elvis Gooden

8000 Midlantic Drive, 130 S.

Mount Laurel, NJ. 08054

 

  6

   



 

SECTION NINE. DEFAULT

 



A. If either party at any time during the Contract Period shall: (i) fail to
make any payment of any sum of money specified in this Agreement to be made; or
(ii) fail to observe or perform any of the covenants, agreements or obligations
under this Agreement (other than the payment of money), the non-defaulting party
may terminate this Agreement as follows: As to a default under clause (i) above,
if such payment is not made within 10 business days after the defaulting party
shall have received written notice of such failure to make payment; or, as to a
default under clause (ii) above, if such other default is not cured within 30
days after the defaulting party shall have received written notice specifying in
reasonable detail the nature of such default. In order to be a sufficient notice
under this section, any such written notice shall specify in detail each item of
default and shall specify the provision of this Agreement which applies to each
item of default, and shall specify in detail the action the defaulting party is
required to take in order to cure each item of default. The termination rights
set forth in this section shall not constitute the exclusive remedy of the
non-defaulting party under this Agreement, however, and if default is made by
either party under this Agreement, the other party may resort to such other
remedies as such party would have been entitled to if this section had been
omitted from this Agreement, subject to the terms of this Agreement. Termination
under the provisions of this section shall be without prejudice to any rights or
claims which the terminating party may otherwise have against the defaulting
party, and if Company is the defaulting party, Company shall be responsible for
any and all payments due under the terms of this Agreement in addition to other
liabilities set forth above.

 

 

B. If Company shall become bankrupt or insolvent, or if Company’s business shall
be placed in the hands of a receiver, assignee or trustee, whether by voluntary
act of Company or otherwise, the Contract Period, at the election of NFLA, shall
immediately terminate.



 

SECTION TEN. USE OF THE NFLA/NFLA-NC’s IDENTIFICATION AFTER TERMINATION

 



A. Except as provided in paragraph B of this SECTION TEN, from and after the
termination of the Contract Period, all of the rights of Company to the use of
the name of the NFLA shall cease absolutely and Company subsequently shall not
use or refer to the NFLA in advertising or promotion in any manner whatsoever.
Except as provided in paragraph B below, it is further agreed that following
termination of the Contract Period, Company shall not advertise, promote,
distribute or sell any item whatsoever in connection with the use of any name,
figure, design, logo, trademark or trade name similar to or suggestive of the
NFLA.



 



 

1. Company may liquidate and sell its inventory of Licensed Products (including
any inventory then in production) for a period of ninety (90) days after the
termination date of the Contract Period, subject to the Company’s continued
obligation to pay the Fee as provided above, and will deliver the Sales Report
with respect to such liquidation sales within 30 days following the end of the
first reached full quarter following termination.

 

 

 

 

2. If Company has not disposed of all Licensed Products as provided in
subparagraph 1 above by the end of the 90 day period, Company, at its option,
may either: (a) remove or obliterate entirely from such Licensed Products (and
any labels, tags, riders and the like) all references to any NFLA
Identification, and then sell the same; or (b) destroy all such remaining
Licensed Products.



 

  7

   



 

SECTION ELEVEN. TRADEMARKS

 

Company agrees that it will not file, during the Contract Period or afterward,
any application for trademark registration or otherwise obtain or attempt to
obtain ownership of any trademark or trade name within the Contract Territory or
in any other country of the world which consists of the NFLA Identification or
any mark, design or logo intended to obtain any rights to the name of the NFLA
or to identify products as being endorsed b the NFLA.

 

SECTION TWELVE. RESERVATION OF RIGHTS

 

All rights not specifically granted in this Agreement to Company shall remain
the property of the NFLA to be used in any manner the NFLA deems appropriate.
Company understands that the NFLA has reserved the right to authorize others to
use the name of the NFLA within the Contract Territory and during the Contract
Period in connection with all tangible and intangible items and services other
than Products themselves. NFLA is not aware of any such rights that would
conflict with the nature or image of Company Products.

 

SECTION THIRTEEN. INDEMNITY

 

Company agrees to protect, indemnify and hold harmless the NFLA / NFLA-NC and
their authorized agents, or any of them, from and against any and all expenses,
damages, claims, suits, actions, judgments and costs whatsoever, including
reasonable attorney’s fees, arising out of, or in any way connected with,
actions or omissions of Company, any advertising material furnished by, or an
behalf of, Company, or any claim or action for personal injury, death or other
cause of action involving alleged defects in Company’s Products or services.
Company agrees to provide and maintain, at its own expense, general commercial
and product liability insurance.

 

SECTION FOURTEEN. SPECIAL RIGHT OF TERMINATION

 

Company shall have the right to terminate this Agreement, upon written notice to
the NFLA / NFLA-NC, if the commercial value of the NFLA’s endorsement is
substantially reduced because an officer of the NFLA / NFLA-NC: (i) has been
charged with illegal or immoral conduct which could result in a felony
conviction and such charges have not been dismissed or terminated within 90
days. Any termination pursuant to this section shall become effective on the
business day next following the date of receipt by NFLA of Company’s written
notice to so terminate.

 

SECTION FIFTEEN. CONTRACT EXTENSION

 

Due to long product development lead times, Company and NFLA-NC agree to begin
discussions for the renewal of this Agreement by no later than June 1st, 2020.
All terms of this Agreement will automatically commence on November 1st, 2017,
and expire on November 2nd, 2020.

 

  8

   



 

SECTION SIXTEEN. LIMITED LIABILITY

 

Notwithstanding anything to the contrary in this Agreement, if Company incurs
any expenses, damages or other liabilities (including but not limited to
reasonable attorney’s fees) in connection with the performance or nonperformance
of any term or provision of this Agreement, NFLA’s liability to Company shall
not exceed the remuneration, excluding reimbursement of expenses, actually paid
to NFLA by Company. In no event will NFLA be liable for any indirect,
incidental, reliance, special or consequential damages arising out of the
performance or nonperformance of this Agreement, whether or not NFLA had been
advised of the possibility of such damages.

 

SECTION SEVENTEEN. WAIVER

 

The failure of either party at any time or times to demand strict performance by
the other party of any of the terms, covenants or conditions set forth in this
Agreement shall not be construed as a continuing waiver or relinquishment of the
same and each party may at any time demand strict and complete performance by
the other party of such terms, covenants and conditions. Any waiver of such
rights must be set forth in writing.

 

SECTION EIGHTEEN. SEVERABILITY

 

If any provision of this Agreement shall be declared illegal, invalid, void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected by such
declaration.

 

SECTION NINETEEN. ASSIGNMENT

 

This Agreement shall bind and inure to the benefit of Company and NFLA and their
respective successors and assigns.

 

SECTION TWENTY. GOVERNING LAW; ARBITRATION

 

This Agreement shall be governed by, and its provisions enforced in accordance
with, the laws of California without regard to its principles of conflicts of
laws. If a dispute arises under this Agreement which cannot be resolved, such
dispute shall be submitted to arbitration and resolved by a single arbitrator
(who shall be a lawyer not employed by or associated with either party to this
Agreement) in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. All such arbitration shall take place at
the office of the American Arbitration Association located within 225 miles of
Hayward, California. Each party is entitled to depose one fact witness and all
expert witnesses retained by the other party, and to conduct such other
discovery as the arbitrator deems appropriate. The award or decision rendered by
the arbitrator shall be final, binding and conclusive and judgment may be
entered upon such award by any court.

 

SECTION TWENTY-ONE. HEADINGS

 

Section headings contained in this Agreement are solely for the purpose of
aiding in speedy location of subject matter and are not in any sense to be given
weight in the construction of this Agreement. Accordingly, in case of any
question with respect to the construction of this Agreement, it is to be
construed as though such section headings had been omitted.

 

  9

   



 

SECTION TWENTY-TWO. NO JOINT VENTURE

 

This Agreement does not constitute and shall not be construed as constituting an
association, partnership, joint venture or relationship of principal and agent,
or employer and employee, between NFLA and Company. Neither party shall have any
right to obligate or bind the other party in any manner whatsoever except as
expressly set forth in this Agreement, nothing contained in this Agreement shall
give, or is intended to give, any rights of any kind to any person.

 

SECTION TWENTY-THREE. ENTIRE AGREEMENT

 

This writing constitutes the entire agreement between the parties to this
Agreement and may not be changed or modified except by a writing signed by the
party or parties to be charged by such change or modification.

 

The parties have executed this Agreement on October 30, 2017.

 

Food For Athletes, Inc. / Gridiron BioNutrients™

 



By: /s/ Darren Long  

 

Darren Long - CEO  



 

The National Football League Alumni, Inc.

 

 



By: /s/ Elvis Gooden  

 

Elvis Gooden - President

 



 

NFL Alumni – Northern California Chapter

 



By: /s/ Eric Price  

 

Eric Price - President

 



 

  10

   



 

EXHIBIT A

PRO FOOTBALL LEGENDS LOGO

 

[mycloudz_ex101img3.jpg]

 



  11

   



 

EXHIBIT B

 

NFLA agrees to promote Company and Company’s products to NFLA database by:

 



 

1. E-blasts: NFLA to send a minimum of two (2) dedicated e-blasts per year to
NFLA database. All e-blast communications must be approved in writing by
Company;

 

 

 

 

2. Newsletter: NFLA to feature Company in Weekly Newsletter “Partner Spotlight”
a minimum of four (4) times per year. All newsletter communications must be
approved in writing by Company; and

 

 

 

 

3. Social Media: NFLA to feature Company on all social media channels a minimum
of four (4) times per year. All newsletter communications must be approved in
writing by Company.



 

 



12



 